MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reissue its August 24, 2006 decision.
Petitioners’ second motion for an extension of time to file an opposition to the motion for summary disposition is denied. Petitioners request an extension only to obtain evidence from unrelated cases to submit to this court. Even if such evidence can be obtained, this court cannot consider it because the evidence was not first presented to the BIA. See Barron v. Ashcroft, 358 F.3d 674 (9th Cir.2004).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F. 2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.